People v Holmes (2022 NY Slip Op 03744)





People v Holmes


2022 NY Slip Op 03744


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
DEBORAH A. DOWLING, JJ.


2019-02424
 (Ind. No. 9117/16)

[*1]The People of the State of New York, respondent,
vDesmond Holmes, appellant.


Patricia Pazner, New York, NY (Ryan Miller of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew Sciarrino, Jr., J.), rendered December 11, 2017, convicting him of attempted criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions regarding the final order of protection issued at the time of sentencing are unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v DeRobertis, 191 AD3d 898). Under the circumstances, we decline to review these contentions in the exercise of our interest of justice jurisdiction (see People v DeRobertis, 191 AD3d 898; People v Rodriguez, 191 AD3d 807, 808; People v Hampton, 186 AD3d 855). "[T]he better practice—and best use of judicial resources—is for a defendant seeking adjustment of [an order of protection] to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary" (People v Nieves, 2 NY3d at 317; see People v DeRobertis, 191 AD3d 898; People v Rodriguez, 191 AD3d at 808; People v Hampton, 186 AD3d 855).
BARROS, J.P., ROMAN, CHRISTOPHER and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court